Name: Commission Regulation (EEC) No 1787/92 of 1 July 1992 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 92 Official Journal of the European Communities No L 182/51 COMMISSION REGULATION (EEC) No 1787/92 of 1 July 1992 fixing the sluice-gate prices and levies on pigmeat component is calculated ; whereas that period is 1 January to 31 May 1992 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75 ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (*), as last amended by Regulation (EEC) No 2242/91 Q ; Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the second component must be equal to 7 % , and for products falling within CN codes ex 1 602 and ex 1902 to 10 % of the average offer prices for imports during the 12 months to 1 April ; whereas those averages should be determined bearing in mind all the informa ­ tion available on imports into the Community from third countries, taking into account the representative character of prices ; Whereas, as the levies and sluice-gate prices were last fixed by Commission Regulation (EEC) No 727/92 of 24 March 1992 (3), for the period from 1 April to 30 June 1991 , new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1992 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (*), the composition whereof is indicated therein ; Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ; Whereas for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the(') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 79, 25. 3 . 1992, p. 16. (4) OJ No L 282, 1 . 11 . 1975, p. 21 . 0 OJ No L 392, 31 . 12. 1987, p. 46. ( «) OJ No L 373, 31 . 12. 1987, p. 25. fl OJ No L 204, 27. 7. 1991 , p. 21 . No L 182/52 Official Journal of the European Communities 2. 7. 92 overseas countries and territories with the European Economic Community Q, no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas Council Regulation (EEC) No 518/92 (8), (EEC) No 519/92 (9) and (EEC) No 520/92 (10) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 564/92 (") lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards pigmeat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, rules for fixing the sluice-gate price for pig carcases ('), as last amended by Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1992 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2766/75, be 15% of the value of the quantity of feed grain ; Whereas the third amount, which represents overhead costs of production and marketing, shall, in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be ECU 38,69 per 100 kilograms of pig carcases : Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (3), as amended by Regulation (EEC) No 1 509/92 (4), and Council Regulation (EEC) No 715/90 (^ on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as amended by Regulation (EEC) No 444/92 (*), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 July to 30 September 1992 the slui ­ ce-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 020649 91 , 1501 00 11 , 1601 00 10, 1602 1000, 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. ( ¢) OJ No L 282, 1 . 11 . 1975, p. 25. (2) OJ No L 370, 30. 12. 1987, p. 11 . (3) OJ No L 370, 31 . 12. 1990, p. 121 . O OJ No L 159, 12. 6. 1992, p. 1 . O OJ No L 263, 19. 9. 1991 , p. 1 . (") OJ No L 56, 29 . 2. 1992, p. 3. O OJ No L 56, 29 . 2. 1992, p . 6. (,0) OJ No L 56, 29 . 2. 1992, p. 9 . (") OJ No L 61 , 6 . 3 . 1992, p . 9. O OJ No L 84, 30. 3 . 1990, p . 85. O OJ No L 52, 27. 2. 1992, p . 7. NO L 18Z/^JI. 7. 92 crucial journal or me European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 182/54 Official Journal of the European Communities 2. 7. 92 ANNEX to die Commission Regulation of 1 July 1992 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 2219 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0209 00 11 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 90 31 0210 90 39 1501 00 11 1501 00 19 1601 00 10 1601 00 91 71,76 61,02 71,76 93,31 135,30 104,51 104,51 151,16 81,18 151,16 151,16 93.31 135,30 104,51 104,51 151,16 81,18 151,16 151,16 112,91 82,11 112,91 82,11 37.32 41,06 22,39 135,30 104,51 263,13 207.15 81,18 135,30 119,44 130,63 104,51 151.16 151,16 151,16 207,15 260,33 263,13 263,13 112,91 82,11 29,86 29,86 130,63 219,28 48,67 41,39 48,67 (4) 63,29 (4) 91,77 0 70,88 0 70,88 (4) 102,53 (4) 55,06 (4) 102,53 (4) 102,53 (4) 63,29 (4) 91,77 (4) 70,88 (4) 70,88 (4) 102,53 (') (4) 55,06 (4) 102,53 (')(4) 102,53 (4) 76,58 55,69 76,58 55,69 25,32 27,85 15,19 91,77 00 70,88 0 178,47 (4) 140,50 (4) 55,06(-)O 91,77 (4) 81,01 0 88,60 0 70,88 0 102,53 0 0 102,53 0 102,53 (4) 140,50 0 176,57 (4) 178,47 (4) 178,47 (4) 76,58 55,69 20,25 20,25 104,34 0 185,05 000 7 4 7 4 3 24 2. 7. 92 Official Journal of the European Communities No L 182/55 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GAIT (%) 1601 00 99 160210 00 1602 20 90 1602 41 10 1602 4210 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 4930 1602 49 50 1602 90 10 1602 90 51 1902 20 30 149,30 104,51 121,30 228,61 191,29 228,61 191,29 191.29 125,97 104,51 62,52 121.30 125,97 62,52 124,92 (') OO 79,42 123,59 202,32 0 157,74 0 202,21 ( «) 175.53 0 150,31 ( l)0 106,12 0 (4) 89,09 0 56,50 0 103.54 101,72 54,89 26 25 26 (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (J) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation . 0 No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 564/92 have been presented, are subject to the levies set out in the Annex to that Regulation . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.